Citation Nr: 0004913	
Decision Date: 02/25/00    Archive Date: 03/07/00

DOCKET NO.  95-34 308	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), currently evaluated as 70 
percent disabling.

2.  Entitlement to a total disability rating based on 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

M. L. Kane, Associate Counsel


REMAND

The veteran had active military service from November 1968 to 
June 1970.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from March and April 1995 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Chicago, Illinois, which denied the above 
claims.

In December 1999, a hearing was held before the undersigned, 
who is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1999).

Additional evidentiary development is needed prior to further 
disposition of the veteran's claims.  

First, the veteran has submitted letters from Jerry Boyd, 
Ph.D., and Shantha Monippallil, M.D., who have treated him 
for his PTSD.  According to the letters, both physicians have 
been treating him since at least 1985.  The RO has not 
requested the veteran's treatment records from Dr. Boyd or 
Dr. Monippallil.  The veteran's actual treatment records are 
clearly relevant to his claims and should be obtained.

Second, the claims file shows that the veteran is receiving 
Social Security disability benefits, allegedly due solely to 
his PTSD.  The RO has not requested the medical and 
adjudication records relating to the veteran's Social 
Security disability benefits, and this must be done.  See 
Hayes v. Brown, 9 Vet. App. 67, 74 (1996) (VA is required to 
obtain evidence from the Social Security Administration, 
including decisions by the administrative law judge, and give 
the evidence appropriate consideration and weight). 

Third, it is necessary to provide the veteran an additional 
VA psychiatric examination because the Board does not have 
sufficient evidence upon which to decide these claims.  It is 
unclear how much of the veteran's social and occupational 
impairment is attributable to nonservice-connected disorders, 
as opposed to PTSD.  In addition to his service-connected 
PTSD, the medical evidence shows that the veteran has had 
other psychiatric disorders such as agoraphobia, major 
depression, and increased anxiety and depression secondary to 
serious medical disorders (i.e., renal failure, diabetes, and 
blindness).  Since the nonservice-connected psychiatric 
conditions may be contributing to the social and industrial 
impairment that the veteran is experiencing, it is essential 
that an attempt be made to separate the effects of his 
service-connected PTSD from his other psychiatric disorder(s) 
so that the appropriate disability rating may be assigned.  

The evidence also suggests that at least a portion of the 
veteran's employment impairment is due to his nonservice-
connected medical disorders such as renal failure, diabetes, 
blindness, etc.  The evidence indicates that his psychiatric 
symptomatology has affected his employability, but it is not 
clear whether the psychiatric symptoms alone are enough to 
render him unemployable.  Therefore, in order to assure that 
VA's statutory obligation to assist the appellant is 
fulfilled, an examination is required.  See Waddell v. Brown, 
5 Vet. App. 454, 456-57 (1993) (the Board's evaluation cannot 
be fully informed without an examination thoroughly 
describing the degree of disability attributable to the 
veteran's service-connected psychiatric disorder as opposed 
to diagnosed, nonservice-connected psychiatric disorder(s)).

Where the degree of impairment caused by a disability must be 
evaluated, the examination must provide a detailed assessment 
of the veteran's disabilities and their effect upon his 
ordinary activity, including the effect upon employment.  See 
38 C.F.R. §§ 4.1, 4.2, and 4.10 (1999); see also Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  Although the veteran 
was provided a VA psychiatric examination in 1998, the 
examiner did not render an adequate opinion as to the effect 
of the veteran's PTSD on his employability.  Rather, the 
examiner merely stated that the veteran's unemployability 
results from both psychiatric and medical causes.

The Court has reiterated that it is the Board's 
responsibility to make findings based on the evidence of 
record and not to supply missing facts.  In the case of a 
claim for TDIU, the Board may not reject that claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran can perform work that would produce 
sufficient income to be other than marginal.  See Friscia v. 
Brown, 7 Vet. App. 294 (1994), citing Beaty v. Brown, 6 Vet. 
App. 532, 537 (1994).  Furthermore, VA must determine if 
there are circumstances, apart from nonservice-connected 
conditions and advancing age, that would justify a total 
disability rating based on unemployability by placing this 
particular veteran in a different position than other 
veterans with the same combined disability evaluation.  See 
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Finally, the RO has not obtained complete documentation from 
the 1995 VA examination.  It was noted in the examination 
report that psychological testing was performed the prior 
day, but the results were not available to the examiner.  VA 
records are considered part of the record on appeal since 
they are within VA's constructive possession, and these 
records must be considered in deciding the veteran's claims.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, this case is REMANDED for the following:

1.  Ask the veteran to submit the 
appropriate release forms for his 
treatment records from Jerry Boyd and 
Shantha Monippallil.  The RO should 
obtain actual treatment records from 1985 
to the present, as opposed to summaries, 
from these physicians.  If either request 
is unsuccessful, advise the veteran that 
treatment records from Dr. Boyd and Dr. 
Monippallil are important to his claims 
and that he should arrange for their 
submission for the record.  

2.  Obtain the veteran's adjudication 
records from the Social Security 
Administration, to include all medical 
records supporting any award of 
disability benefits.  
3.  Obtain and associate with the claims 
file the veteran's complete medical 
records from the VA Medical Center in 
Danville, Illinois, for all 
hospitalization and outpatient treatment 
from 1995 to the present.  Ensure that 
the records obtained include results of 
psychiatric testing conducted on 
January 18, 1995. 

4.  After the above-requested development 
is completed, schedule the veteran for a 
VA psychiatric examination to evaluate 
his PTSD.  It is very important that the 
examiner be provided an opportunity to 
review the claims folder, including this 
remand.  The examiner should indicate in 
the report that the claims file was 
reviewed.  The examiner must provide a 
complete rationale for all conclusions 
and opinions.  Any necessary tests or 
studies should be conducted.  It is 
requested that a Global Assessment of 
Functioning (GAF) score be assigned 
consistent with the American Psychiatric 
Association:  Diagnostic and Statistical 
Manual of Mental Disorders, Fourth 
Edition (DSM-IV).  The examiner should 
discuss the prior medical evidence 
regarding the veteran's service-connected 
PTSD and reconcile any contradictory 
evidence regarding the level of his 
occupational impairment and any prior 
medical findings.  The examiner should 
render a medical opinion as to which 
symptoms and what social and occupational 
impairment are attributable to the 
service-connected PTSD as opposed to any 
nonservice-connected condition(s) (i.e., 
agoraphobia, major depression, increased 
anxiety and depression secondary to 
medical disorders, and/or any other 
disorder identified upon examination).  
If it is impossible to distinguish the 
symptomatology and/or social and 
occupational impairment due to the 
nonservice-connected condition(s), the 
examiner should so indicate.

The veteran's service-connected PTSD 
should be evaluated for the specific 
purpose of assessing the relative degree 
of industrial impairment, in light of the 
veteran's recorded medical, educational, 
and vocational history.  The examiner 
must express an opinion as to the degree 
of interference with ordinary activities, 
including the ability to obtain and 
maintain gainful employment, caused 
solely by the veteran's PTSD, as 
distinguished from impairment due to 
nonservice-connected disorders.

5.  The RO should review the claims 
folder and ensure that all of the above 
development actions are completed.  

6.  Thereafter, readjudicate the 
veteran's claims for an increased rating 
for PTSD and for TDIU, with application 
of all appropriate laws and regulations 
and consideration of the additional 
evidence developed upon remand.  In 
readjudicating the veteran's claims, the 
RO should consider the claim under both 
the old and the revised rating criteria 
for evaluating mental disorders, 
including the prior provisions of 
38 C.F.R. § 4.16(c).  See VAOPGCPREC 11-
97; Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  

7.  If any benefit sought on appeal 
remains denied, provide the veteran and 
his representative an appropriate 
supplemental statement of the case, and 
give them the opportunity to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran has the right to 
submit additional evidence and argument on the matters that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The purpose of this REMAND is to obtain additional 
information.  No inference should be drawn regarding the 
final disposition of this case as a result of this action.

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


